Exhibit 10.10.2

 

SECOND AMENDMENT TO OPERATING AGREEMENT

 

THIS SECOND AMENDMENT TO OPERATING AGREEMENT (the “Amendment”) is entered into
as of the 31st day of December, 2007 by and between TUSCARORA GAS TRANSMISSION
COMPANY, a Nevada general partnership, (“Partnership”) and TRANSCANADA NORTHERN
BORDER INC. (formerly TRANSCAN NORTHWEST BORDER LTD.), a Delaware corporation
(“Operator”).

 

Capitalized terms used herein but not otherwise defined herein shall have the
meaning given such terms in the Agreement (as defined below).

 

RECITALS:

 

WHEREAS, Partnership and Operator entered into that certain Operating Agreement
dated as of December 19, 2006, as amended by the First Amendment to Operating
Agreement dated as of June 21, 2007 (collectively, the “Agreement”), pursuant to
which Operator agreed to operate the Tuscarora Pipeline on the terms and
conditions set forth therein; and

 

WHEREAS, Partnership and Operator now desire to amend the Agreement to further
extend the term of the Agreement;

 

NOW, THEREFORE, for and in consideration of the following and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

1.             Section 9.01 of the Agreement is hereby amended by deleting the
date “December 31, 2007” that appears in such section (as amended) and
substituting in place thereof the date “December 31, 2008.”

 

2.             Except as and to the extent expressly modified by this Amendment,
the Agreement shall remain in full force and effect in accordance with the terms
and provisions thereof, and the execution, delivery and effectiveness of this
Amendment shall not operate as a release or waiver of any other right, power or
remedy of the Parties to the Agreement, nor constitute a release or waiver of
any other provision of the Agreement.

 

3.             This Amendment may be executed in two or more counterparts, each
of which shall be deemed to be an original copy of this Amendment, and all of
which, when taken together, shall be deemed to constitute one and the same
agreement.  The Parties may sign and delivery this Amendment by facsimile
transmission.  Each Party agrees that the delivery of this Amendment by
facsimile shall have the same force and effect as delivery of original
signatures, and that each Party may use such facsimile as evidence of the
execution and delivery of this Amendment to all Parties to the same extent that
an original signature could be used.

 

--------------------------------------------------------------------------------


 

4.             This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without regard to its
conflict of laws rules or principles.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as the date
first written above.

 

 

TUSCARORA GAS TRANSMISSION COMPANY, by its Partners

 

 

 

TC Pipelines Tuscarora LLC

 

 

 

By:

/s/  Terry Ofremchuk

 

Name:    Terry Ofremchuk

 

Title:      Vice President — Taxation

 

 

 

By:

/s/  Mark A.P. Zimmerman

 

Name:    Mark A.P. Zimmerman

 

Title:      President

 

 

 

 

 

TC Tuscarora Intermediate Limited Partnership, by its general partner, TC
PipeLines GP, Inc.

 

 

 

By:

/s/  Donald J. DeGrandis

 

Name:    Donald J. DeGrandis

 

Title:      Secretary

 

 

 

By:

/s/  Sean Brett

 

Name:    Sean Brett

 

Title:      Vice President and Treasurer

 

 

 

 

 

TRANSCANADA NORTHERN BORDER INC.

 

 

 

By:

/s/  Donald J. DeGrandis

 

Name:    Donald J. DeGrandis

 

Title:      Secretary

 

 

 

By:

/s/  Ron Cook

 

Name:    Ron Cook

 

Title:      Vice President -Taxation

 

--------------------------------------------------------------------------------